If the executor, Hamlin when he applied to be made party plaintiff, had filed a petition and shown a proper case, he might have been permitted under the authority of Mason v. Osgood, 71 N.C. 212, to continue the suitin forma pauperis. But, as he did not do that, then under the authority ofOsborne v. Henry, 66 N.C. 354, he ought to have been required to give a prosecution bond. There is error.
PER CURIAM.                                                    Reversed.
Cited: Christian v. R. R., 136 N.C. 322. *Page 64